Circuit Court for Anne Arundel County
Case No. 02-C-13-178996
Case No. 02-C-14-186636
Argued: May 12, 2015
                                            IN THE COURT OF APPEALS

                                                 OF MARYLAND

                                              Misc. Docket AG No. 18

                                               September Term, 2013

                                               Misc. Docket AG No. 3

                                               September Term, 2014



                                        ATTORNEY GRIEVANCE COMMISSION

                                                 OF MARYLAND

                                                         v.

                                             JOHN T. HAMILTON, JR.



                                                Barbera, C.J.
                                                Harrell
                                                Battaglia
                                                Greene
                                                Adkins
                                                McDonald
                                                Watts,
                                                                JJ.


                                              PER CURIAM ORDER


                                                Filed: May 13, 2015
ATTORNEY GRIEVANCE                *   In the
COMMISSION OF MARYLAND
                                  *   Court of Appeals

          v.                     *    of Maryland

                                  *   Misc. Docket AG No. 18
JOHN T. HAMILTON, JR.
                                  *   September Term, 2013

                                  *   Misc. Docket AG No. 3

                                  *   September Term, 2014


                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 13th day May 2015,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, John T. Hamilton, Jr., be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

John T. Hamilton, Jr. from the register of attorneys, and pursuant

to Maryland Rule 16-760(e), shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 16-761(b), for which sum judgment is entered in

favor of the Attorney Grievance Commission of Maryland against John
T. Hamilton, Jr.

                    /s/ Mary Ellen Barbera
                   Chief Judge